DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 December 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 


    PNG
    media_image1.png
    280
    708
    media_image1.png
    Greyscale


As disclosed, per the examiner’s broadest, reasonable interpretation, in at least Figure 1, the first and second peripherals materials are, respectfully, within the cavity structure (100) and the cavity (104). As claimed in independent claim 1: “…a first peripheral material, outside the cavity, wherein the first peripheral material is at the sidewalls of the cavity; ”a second peripheral material, outside the cavity, wherein the second peripheral 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As claimed in at least independent claim 1: “…a first peripheral material, outside the cavity, wherein the first peripheral material is at the sidewalls of the cavity; ”a second peripheral material, outside the cavity, wherein the second peripheral material is at the sidewalls of the cavity…” As disclosed, per the examiner’s broadest, reasonable interpretation, the first and second peripherals materials are disclosed within the cavity structure (100) and/or  the cavity (104) has sidewalls (114) wherein the first and second peripherals materials are at the sidewalls of the cavity (104). It is unclear how the claimed first and second peripherals materials are ”outside the cavity,” and “at the sidewalls of the cavity,” 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahr discloses et al. (hereinafter Stahr) (EP3478033 – using US20190124772 for clarity).
Regarding claim 11, Stahr discloses an integrated circuit (IC) package, comprising: 
an IC package support, including: 
a cavity (128) having conductive contacts (146) disposed at a bottom of the cavity, wherein the conductive contacts are on a surface of a layer of dielectric material (148), 

a peripheral material (108) on the surface of the layer of dielectric material and extending around the bottom of the cavity (Paragraph 0119 – The starting point of the procedure according to the embodiment of FIG. 17 to FIG. 23 is a copper foil as electrically conductive layer structure 108, see FIG. 17. In the shown embodiment, the electrically conductive layer structure 108 is a continuous metallic layer.).

Regarding claim 12, Stahr discloses the IC package of claim 11, wherein the IC component is a packaged component (Paragraph 0087 – …a component 102 (such as a semiconductor chip).

claim 13, Stahr discloses the IC package of claim 11, wherein the IC component is a multi-layer ceramic capacitor, a chip capacitor, or an inductor. (Paragraph 0054 – … a capacitor, a resistor, an inductance…)

Regarding claim 14, Stahr discloses the IC package of claim 11, wherein the IC package support further includes conductive contacts (146) for first-level interconnects at a face of the IC package support, and the cavity is at the face.

Regarding claim 15, Stahr discloses the IC package of claim 11, wherein the IC package support further includes conductive contacts (130) for second-level interconnects at a face of the package support, and the cavity is at the face.

Regarding claim 16, Stahr discloses a computing device, comprising: 
a circuit board (Paragraph 0057 – In an embodiment, the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate (in particular an IC substrate)); and 
an integrated circuit (IC) package (102) coupled to the circuit board, wherein the IC package includes: 
an IC package support (128) having conductive contacts (146) located away from a face of the IC package support, 
an IC component coupled (130) to the conductive contacts, and 


Regarding claim 17, Stahr discloses the computing device of claim 16, wherein the circuit board is a motherboard.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahr discloses et al. (hereinafter Stahr) (EP3478033 – using US20190124772 for clarity) in view of Lin et al. (hereinafter Lin) (US20170186678).

Regarding claim 1, as best understood, Stahr discloses an integrated circuit (IC) package support, comprising: 
a cavity (128) in a dielectric material (120), wherein the cavity has a bottom (140) and sidewalls (Figure 11); 
conductive contacts (146) at the bottom of the cavity, wherein the conductive contacts include a first material (Paragraph 0113 – electrically conductive layer structures 108 with electrically conductive material, in particular copper); 
a first peripheral material (108) outside the cavity (Figure 2), wherein the first peripheral material is at the sidewalls of the cavity and proximate to the bottom of the cavity, and the first peripheral material includes the first material; and 
a second peripheral material (108) outside the cavity (Figure 2), wherein the second peripheral material is at the sidewalls of the cavity and on the first peripheral material.
Stahr discloses in Paragraph 0113: “…electrically conductive layer structures 108 with electrically conductive material, in particular copper;” however, Stahr does not expressly disclose wherein the second peripheral material is different than the first peripheral material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second peripheral material, different from the first peripheral material of Lin into the integrated circuit (IC) package support of Stahr.
One having ordinary skill in the art would be motivated to this to this to enhance anti-oxidation capability and soldering capability  

Regarding claim 2, as best understood, Stahr in view of Lin discloses the IC package support of claim 1, wherein the first material includes copper (Paragraph 0113 – electrically conductive layer structures 108 with electrically conductive material, in particular copper).

Regarding claim 3, as best understood, Stahr in view of Lin discloses the IC package support of claim 1, wherein the second peripheral material includes nickel, tungsten or titanium (Paragraph 0017 of Lin discloses: Furthermore, nickel-gold composite metal layer may be disposed on top of the copper conductive layer to enhance anti-oxidation capability and soldering capability)

Regarding claim 4, as best understood, Stahr in view of Lin discloses the IC package support of claim 1.
Stahr in view of Lin does not expressly disclose wherein a thickness of the first peripheral material is between 0.2 microns and 1.5 microns.
In re Aller, 105 USPQ 233.
One having ordinary skill in the art would be motivated to this to make the best use of the surface area of the integrated circuit (IC) package support.

Regarding claim 5, as best understood, Stahr in view of Lin discloses the IC package support of claim 1.
Stahr in view of Lin does not expressly disclose wherein a thickness of the second peripheral material is between 5 microns and 15 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a thickness of the second peripheral material is between 5 microns and 15 microns, into second peripheral material of Stahr in view of Lin since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One having ordinary skill in the art would be motivated to this to make the best use of the surface area of the integrated circuit (IC) package support.

claim 6, as best understood, Stahr in view of Lin discloses the IC package support of claim 1.
Stahr in view of Lin does not expressly disclose, wherein a depth of the cavity is between 50 microns and 150 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a depth between 50 microns and 150 microns, into cavity of Stahr in view of Lin since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
One having ordinary skill in the art would be motivated to this to make the best use of the surface area of the integrated circuit (IC) package support.

Regarding claim 7, as best understood, Stahr in view of Lin discloses the IC package support of claim 1, further comprising: conductive structures (130) in electrical contact with the conductive contacts.

Regarding claim 8, as best understood, Stahr in view of Lin discloses the IC package support of claim 1, wherein a bottom surface of the first peripheral material is coplanar with a bottom surface of the conductive contacts.

Regarding claim 9, as best understood, Stahr in view of Lin discloses the IC package support of claim 1, wherein the IC package support is a package substrate or an 

Regarding claim 10, as best understood, Stahr in view of Lin discloses the IC package support of claim 1, further comprising: an IC component in the cavity (102), wherein conductive contacts of the IC component (104)are coupled to the conductive contacts.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahr discloses et al. (hereinafter Stahr) (EP3478033 – using US20190124772 for clarity) in view of Chen et al. (hereinafter Chen) (US20160240481).
Regarding claim 18, Stahr discloses the computing device of claim 16.
Stahr does not expressly disclose wherein the computing device is a handheld computing device or a server computing device.
Chen discloses a handheld computing device (Paragraph 0004 – mobile phones and wearable electronics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the handheld computing device into the computing device of Stahr.
One having ordinary skill in the art would be motivated to this to because of the continued demand for miniaturization, weight reduction, improved performance, improved reliability and lower cost in electronic products, and particularly so for handheld computing devices.



    PNG
    media_image2.png
    136
    404
    media_image2.png
    Greyscale


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahr discloses et al. (hereinafter Stahr) (EP3478033 – using US20190124772 for clarity) in view of Lin et al. (hereinafter Lin) (US20130249115).
Regarding claim 20, Stahr discloses the computing device of claim 16.
Stahr does not expressly disclose, further comprising: a display device communicatively coupled to the circuit board or wireless communication circuitry communicatively coupled to the circuit board.
Lin discloses a display device (Paragraph 0003 – Semiconductor devices perform a wide range of functions such as signal processing, high-speed calculations, transmitting and receiving electromagnetic signals, controlling electronic devices, transforming sunlight to electricity, and creating visual projections for television displays) communicatively coupled to the circuit board (52)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20160379935.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



23 March 2022